AVINO SILVER & GOLD MINES LTD. Interim Consolidated Financial Statements For the nine months ended September 30, 2009 (unaudited) Notice to Readers: Under National Instrument 51 -102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company's management and approved by the Board of Directors of the Company and have not been reviewed by the Company's independent auditor. AVINO SILVER & GOLD MINES LTD. Interim Consolidated Balance Sheets Expressed in Canadian dollars (Unaudited) September 30, 2009 December 31, 2008 (Audited) ASSETS Current Cash and cash equivalents $ 3,414,612 $ 3,575,241 Interest receivable 158 2,939 Sales tax recoverable (Note 7) 79,015 387,007 Prepaid expenses and other assets 11,820 11,487 3,505,605 3,976,674 Property, Plant & Equipment (Note 4) Reclamation Bonds 1,231,435 1,176,013 Mineral Properties (Note 5) 5,500 5,500 Investments in Related Companies (Note 6) 15,156,501 14,861,524 207,010 106,519 $ 20,106,051 $ 20,126,230 LIABILITIES Current Accounts payable and accrued liabilities $ 285,836 $ 404,407 Amounts due to related parties (Note 10(a)) 175,842 170,800 461,678 575,207 Future income tax liability 1,933,569 1,933,569 2,395,247 2,508,776 SHAREHOLDERS' EQUITY Share Capital (Note 8) 33,112,072 33,112,072 Contributed Surplus 8,157,462 7,893,742 Treasury Shares (14,180 Shares, at cost) (101,869 ) (101,869 ) 41,167,665 40,903,945 Accumulated other comprehensive (loss) income (3,075 ) (103,566 ) Deficit (23,453,786 ) (23,182,925 ) (23,456,861 ) (23,286,491 ) 17,710,804 17,617,454 $ 20,106,051 $ 20,126,230 Nature of Operations - Note 1 Approved by the Board of Directors: "Louis Wolfin" Director "David Wolfin" Director The accompanying notes are an integral part of these interim consolidated financial statements -1- AVINO SILVER & GOLD MINES LTD. Interim Consolidated Statements of Operations and Comprehensive Loss Expressed in Canadian dollars (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Operating and Administrative Expenses Amortization $ 60 $ 75 $ 180 $ 1,125 General exploration 42 10,013 188 19,777 Investor relations 20,490 34,548 68,767 170,551 Management fees 24,000 24,000 72,000 72,000 Office and miscellaneous 21,885 14,394 75,423 88,522 Professional fees 36,361 5,536 91,808 69,006 Regulatory and compliance fees 5,037 7,853 22,471 24,058 Salaries and benefits 19,471 27,426 63,013 83,920 Sales tax recoverable written off (Note 7) (170,548 ) - (176,323 ) - Stock-based compensation (Note 9) 263,720 - 263,720 382,800 Travel and promotion 10,713 6,472 24,930 33,694 231,231 130,317 506,177 945,453 Other Income (Expenses) Interest income 21,551 38,692 47,737 124,418 Foreign exchange gain 168,135 256,458 187,579 151,303 NET LOSS (41,545 ) 164,833 (270,861 ) (669,732 ) Other Comprehensive Loss Unrealized income on investments in related companies (Note 6) 1,465 (49,456 ) 100,491 (31,541 ) COMPREHENSIVE LOSS $ (40,080 ) $ 115,377 $ (170,370 ) $ (701,273 ) Loss per Share - Basic and Diluted $ (0.00 ) $ 0.01 $ (0.01 ) $ (0.03 ) Weighted Average Number of SharesOutstanding 20,584,727 20,584,727 20,584,727 20,584,727 The accompanying notes are an integral part of these interim consolidated financial statements -2- AVINO SILVER & GOLD MINES LTD. Interim Consolidated Statements of Shareholders' Equity For the nine months ended September 30, 2009 Expressed in Canadian dollars (Unaudited) Number of Common Shares Capital Stock Share Receivable Treasury Shares Contributed Surplus Deficit AccumulatedOther Comprehensive Income (Loss) Total Shareholders' Equity Balance, January 31, 2007 20,584,727 $ 33,112,072 $ (5,940 ) $ (101,869 ) $ 7,259,879 $ (20,758,186 ) $ - $ 9,505,956 Transitional adjustment for fair value of investments - 17,117 17,117 Shares issued for proceeds receivable 5,940 5,940 Net loss for the period - (885,863 ) - (885,863 ) Unrealized loss on investments - (12,487 ) (12,487 ) Stock-based compensation - 27,863 - - 27,863 Balance, December 31, 2007 20,584,727 33,112,072 - (101,869 ) 7,287,742 (21,644,049 ) 4,630 18,658,526 Net loss for the year - (1,538,876 ) - (1,538,876 ) Unrealized loss on investments - (108,196 ) (108,196 ) Stock-based compensation - 606,000 - - 606,000 Balance, December 31, 2008 20,584,727 33,112,072 - (101,869 ) 7,893,742 (23,182,925 ) (103,566 ) 17,617,454 Net loss for the period - (270,861 ) - (270,861 ) Unrealized gain on investments - 100,491 100,491 Stock-based compensation - 263,720 - - 263,720 Balance, September 30, 2009 20,584,727 $ 33,112,072 $ (101,869 ) $ 8,157,462 $ (23,453,786 ) $ (3,075 ) $ 17,710,804 The accompanying notes are an integral part of these interim consolidated financial statements -3- AVINO SILVER & GOLD MINES LTD. Interim Consolidated Statements of Cash Flows Expressed in Canadian dollars (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 CASH PROVIDED BY (USED IN): OPERATING ACTIVITIES Net loss $ (41,545 ) $ 164,833 $ (270,861 ) $ (669,732 ) Adjustments for non-cash items: Amortization 60 75 180 1,125 Stock-based compensation 263,720 3,327 263,720 382,800 Stock-based compensation included in investor relations - - - 7,848 Write down of taxes recoverable (170,548 ) - (176,323 ) - 51,687 168,235 (183,284 ) (277,959 ) Net change in non-cash working capital (Note 11) 211,031 (58,639 ) 373,234 (322,709 ) 262,718 109,596 189,950 (600,668 ) INVESTING ACTIVITIES Mineral property exploration expenditures (130,182 ) (721,816 ) (294,977 ) (1,781,900 ) Property, plant and equipment purchases (55,602 ) (36,571 ) (55,602 ) (92,165 ) (185,784 ) (758,387 ) (350,579 ) (1,874,065 ) Decrease in cash and cash equivalents 76,934 (648,791 ) (160,629 ) (2,474,733 ) CASH AND CASH EQUIVALENTS, Beginning 3,337,678 4,516,539 3,575,241 6,342,481 CASH AND CASH EQUIVALENTS, Ending $ 3,414,612 $ 3,867,748 $ 3,414,612 $ 3,867,748 The accompanying notes are an integral part of these interim consolidated financial statements -4- AVINO SILVER & GOLD MINES LTD. Notes to the Interim Consolidated Financial Statements For the nine months ended September 30, 2009 Expressed in Canadian dollars (Unaudited) NOTE 1- NATURE OF OPERATIONS Avino
